                Case 2:18-cv-00621-DGC Document 81 Filed 01/13/20 Page 1 of 1



                                    DISTRICT JUDGE'S CIVIL MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: David G. Campbell                             Date: January 13, 2020
 Case Number: CV-18-00621-PHX-DGC
 Satanic Temple et al v. Scottsdale, City of et al

 APPEARANCES: Plaintiff(s) Counsel                                 Defendant(s) Counsel
                       Matthew A. Kezhaya (telephonically)         Scot L. Claus
                       Stuart Patrick deHaan

 FINAL PRETRIAL CONFERENCE:

3:54 p.m. Court is called to order. The Court adopts the Joint Proposed Final Pretrial Order. Doc. 73.
The Rule of Exclusion as to witnesses is invoked and will also apply outside of the courtroom. The
Bench Trial is set January 22 and 23rd. Trial will convene 5.5 hours each day, with trial days lasting 9:00
a.m. to 4:30 p.m.

Argument is presented regarding Plaintiffs’ Motion to Quash Subpoena. Doc. 78. IT IS ORDERED
granting the Motion to Quash Subpoena. Doc. 78. IT IS FURTHER ORDERED denying as moot the
Motion to Quash Subpoena. Doc. 77.

Argument is presented on the Defendant’s Motion in Limine. Doc. 75. IT IS FURTHER ORDERED
denying the Motion in Limine. Doc. 75. 4:29 p.m. Court is adjourned.


 Deputy Clerk: Christine Boucher
 Court Reporter: Patricia Lyons                                                      Start: 3:54 p.m.
                                                                                     Stop: 4:29 p.m.
